Exhibit 10.1

 

LOGO [g11947image002.jpg]

 

November 19, 2004

 

Keith Millner

7309 Merrick Drive

Peachtree City, GA 30269

 

Dear Keith:

 

On behalf of Mark Thresher, President & Chief Operating Officer, Nationwide
Financial Services, I am pleased to extend you a formal offer to begin
employment with Nationwide Financial Services on January 3, 2005. As we have
discussed, your position will be Senior Vice President, In-Retirement, reporting
to Mark Thresher. Regarding the specific details of our offer, I have attached
an outline that describes each of the particular components of your package.
Please keep a copy for your records and sign and return a copy indicating your
acceptance.

 

Keith, it is our normal practice to extend this offer contingent upon the
following:

 

 

•

Completion of our on-line employment application

 

 

•

Successful completion of a background check and drug screen

 

 

•

U.S. employment eligibility verification

 

I will contact you to discuss the arrangements for completing these
requirements. However, if you have any questions after reviewing this offer,
please call me at (614) 249-3911. We certainly hope you find this offer to be
professionally and personally compelling and we look forward to your reply.

 

Sincerely,

 

/s/ Anne DeLee

--------------------------------------------------------------------------------

Anne DeLee

Executive Recruiting Consultant

 

Accepted:

 

/s/ Keith Millner

--------------------------------------------------------------------------------

Keith Millner

 

Date: 11/19/04

 

Received by NFS via fax on November 29, 2004



--------------------------------------------------------------------------------

Keith Millner

Job Offer Package – Components

November 19, 2004 - REVISED

 

Position:

  

Senior Vice President, In-Retirement (Pending approval by the Board of
Directors)

Reports To:

  

Mark Thresher, President & Chief Operating Officer, Nationwide Financial
Services

Base Salary:

  

$285,000

Sign-On Incentive:

  

$110,000 in compensation, 50% (55,000) payable within 30 days of start date.
Additional 50% (55,000) payable on July 1, 2005. Must be employed in good
standing at time of distribution. Repayment of sign-on compensation expected
should voluntary termination occur prior to completing 36 months of employment.
Repayment schedule would be: 100% within first year, 70% within second year, and
40% within third year.

Short-Term Incentive:

  

Performance Incentive Plan (PIP) Nationwide Corporate Plan

    

•        Target 55% of year end base salary. No maximum. Pay-out based on
Business Unit Financial Scorecard and individual performance.

    

•         2005 PIP guaranteed at target award level of $156,750 (or actual
performance payout, if greater); payable in March 2006.

Long-Term Incentive:

  

Long Term Equity Plan (LTEP)

Total Target LTI opportunity of $203,200 to be distributed as follows:

  

•        Shares of non-qualified stock options of NFS, Inc. to deliver an annual
target award of $101,600. Number of shares to be determined at the time of grant
based on fair market value and valuation model.

    

•        Vesting is 1/3 per year. (100% vesting after 3 years)

    

•        Total option term is 10 years.

    

•        $101,600 annual target award for Nationwide Value Added (LTEP NVA) for
2005. However, only one-third of actual award will be payable in March, 2006,
based on Nationwide value creation. The remaining two-thirds will be carried
over as 2006 beginning balance. No maximum payout.

    

•        Requires Nationwide Financial Services, Inc., Board approval.



--------------------------------------------------------------------------------

Hiring Incentive:

         

•        Shares of NFS restricted stock to deliver a target award of $200,000.
Vesting is 1/4 per year (100% vesting after 4 years).

    

•        Shares of non-qualified stock options of NFS, Inc. to deliver a target
award of $75,000. Vesting is 1/3 per year (100% vesting after 3 years). Number
of shares to be determined at the time of grant based on fair market value and
valuation model.

NFS Stock Ownership

Guidelines:

  

As a senior executive, you will be subject to NFS stock ownership guidelines.
You will be expected to acquire and hold NFS stock with a minimum value of one
(1) times your base salary within three years, and two (2) to three (3) times
your base salary within five years. More information will be forthcoming soon
after your start date.

Retirement:

  

Nationwide Retirement Plan – Account balance defined benefit plan. Pay credits
determined by a service-based formula. Starts at 3% of compensation plus 3% of
compensation over wage base in first year. Goes to 6% of compensation plus 4% of
compensation over wage base after 15 years. Other steps occur after 3 and 9
years. Compensation was limited to $205,000 in 2004. Interest credited each pay
period based on published rate that changes quarterly. Vested after 60 months of
service. Benefits payable upon termination with a variety of payout options to
choose from.

Executive Parking:

  

Executive garage parking, washing and service privileges. Cost = $120 per month
domestic vehicle or $110 for foreign vehicle.

Vacation:

  

Four (4) weeks per year, effective January 1, 2005.

401(k):

  

Nationwide Savings Plan – May contribute from 1% to 80% up to IRS limitations.
Company matches 50% of first 6% up to maximum of 3% of eligible compensation,
subject to IRS limitation of $200,000 for 2004. Annual maximum is $13,000
($16,000 for those who will reach age 50 or older by December 31, 2004).
Eligible the first day of the month after your first 30 days of employment.

Voluntary Deferred Compensation Plan:

  

Nationwide deferred compensation plan where you can defer up to 80% of your cash
compensation to a future date. You will be contacted within 30 days of hire.

Supplemental Retirement Plan:

  

Nationwide Supplemental Retirement Plan – non-qualified plan designed to
“make-up” lost retirement benefits created by IRS limitations in the defined
benefit pension plan.

Supplemental Defined

Contribution Plan:

  

Nationwide Supplemental Defined Contribution Plan – non-qualified plan designed
to “make-up” lost 401k company match contributions created by IRS limitations in
the defined benefit pension plan.



--------------------------------------------------------------------------------

Standard Benefits:

  

Health and wellness including medical, dental, life and disability, among others
are all available beginning the first day of the month after your first 30 days
of employment.

    

Educational assistance eligibility occurs after one year of service and credit
union eligibility is immediate. Detailed plan booklets are available for your
review.

Financial Planning Services:

  

Financial planning services are available through the Asset Management Group for
executives at your level.

Executive Physical Program:

  

Provided at no cost to Executive, including, but not limited to (i) one physical
per year (age 45 and over) or (ii) one physical every two years (under age 45).
You will be contacted with more information soon after your start date.

Customer Relationship Requirement:

  

The bylaws of Nationwide Mutual Insurance Company and Nationwide Mutual Fire
Insurance Company (the Companies) require that officers of the Companies be
customers of the Companies or their affiliates. You can satisfy this requirement
by purchasing auto, homeowner’s or other coverage from the Companies, Allied or
Farmland; by purchasing a life insurance policy or annuity contract from a
Nationwide life insurer; or by investing in a mutual fund managed by Gartmore.
Membership in some of Nationwide’s sponsors, such as the Ohio Farm Bureau,
includes accidental death and dismemberment coverage that satisfies the
requirement. In order to avoid the risk of a regulatory challenge in the future
concerning the satisfaction of this bylaws requirement, you will be contacted in
the near future for confirmation that you are satisfying the requirement. Please
call John Delaloye 614-249-3270 or Thom Barnes 614-249-8169 or if you have
questions.

Executive Severance Benefit:

  

In the event you are asked to leave Nationwide for reasons other than gross
misconduct, fraud, ethical or criminal violations, or violations of corporate
policy, you would be provided with the following: Up to one (1) year base salary
and executive out-placement services.

Relocation:

  

A complete relocation package is provided to executives at your level. A
Relocation Consultant will contact you. Additionally, if you have to repay your
prior relocation expenses, you will receive reimbursement up to a maximum of
$55,000.